DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 230-248 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 230-232, the step “d) repeating said steps a), b) and c) to thereby bond gold contacting metallizations on subsequent elements to the gold contacting metallizations on the previous element” is ambiguous because it is unclear where and how subsequent elements are bonded. First, examiner notes “the previous element” lack proper antecedent basis since “previous element” has not been defined; the claim only recites first and second elements. It is confusing what is meant by the previous element? According to fig. 1 and fig. 4D of original specification, it appears that subsequent element is sequentially bonded to additional contacting metallizations on the other side of a previously bonded element. However, this shown configuration does not seem to be properly captured in the present repeating step. The language of “repeating” steps implies bonding two additional elements (i.e. third and fourth elements), whereas the described configuration only bonds a third element to previously bonded first and second elements. The recited vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: repeating said steps a), b) and c) to thereby bond contacting metallizations of subsequent elements. 
With respect to claim 231, the limitation “bonding an additional element to the previous elements by said steps a) and b)” is ambiguous for similar reasons as explained in claim 230 above and moreover, it appears to be conflicting in scope with the previous repeating step which includes bonding an additional element. Feature of “the previous elements” lacks sufficient antecedent basis and it is unclear how and where the additional element is exactly bonded. The recited vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: bonding an additional element to either the first element or the second element, wherein only one side of said additional element has gold contacting metallizations.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 230-231, 234-237 and 242-248 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uner et al. (US 6551860, hereafter “Uner”) in view of Tjandra et al. (US 2010/0120245, hereafter “Tjandra”) & Chen et al. (“Wafer-level bonding/stacking technology for 3D integration”, Microelectronics Reliability, 2009, see NPL), and further in view of Kobrinsky et al. (US 6870270, “Kobrinsky”).
Regarding claim 230, Uner discloses a method for bonding microelectronic elements, comprising the steps of: 
a) & b) using plasma-activated radical-enriched gas flow at substantially atmospheric pressure (electrical discharge apparatus- col. 3, lines 52-60; col. 10, lines 50-67; outputted by discharge nozzles 54, 72, 72’ etc.- col. 12, lines 10-23): to reduce native oxides from the surfaces of first contacting metallizations on a first side of a first element and from the surfaces of second contacting metallizations on a second element  (clean/deoxide copper contacts- col. 2, lines 6-12; col. 3, lines 26-29; col. 5, lines 3-15) and thereby also simultaneously passivating the surfaces of both said first & second contacting metallizations against re-oxidation (figs. 5-6, 10, 15; col. 14, lines 50-56). Uner discloses initial gas mixture (containing inert gas, reducing gas and/or oxidizing gas- supply lines 2, 4, and 6) supplied to the electrical discharge device 16, which produces atmospheric radical-enriched plasma outputted by nozzles 72/72” (figs. 10, 15); 
c) compressing said first and second contacting metallizations together, without any conductive liquid phase material, to thereby bond said second element to said first element (figs. 5-6, 10, 15; col. 4, line 50 thru col. 5, line 15; col. 11, lines 55-60). As to contacting metallizations made of gold, Uner discloses that composition of contacting surfaces can be any metallic surface, for example, copper, gold, aluminum, nickel, tin (col. 6, lines 31-37).
With respect to plasma gas flow, Uner teaches that the discharge apparatus creates metastable or excited gas species (col. 6, lines 20-25; col. 10, lines 45-56; col. 11, lines 54-60) which inherently reduces oxides and passivates against reoxidation. In the event Applicant argues that plasma in Uner may not passivate the contacting metallizations on the respective elements, the following reference is cited: The use of plasma, which inherently includes excited metastable states, for cleaning metallization surface is known in prior art. Tjandra is drawn to plasma treatment to improve oxidation resistance of metal surfaces in manufacturing electronic components of semiconductor industry [title, 0002-0004]. Tjandra teaches applying plasma treatment gas (including helium plasma), wherein the plasma treatment removes oxides and provides a passivating layer to prevent oxidation of the metal surface [0070-0072, 0081-0082]. Tjandra also teaches pre-conditioning the substrate surface to prepare the surface of additional modifications, wherein the pre-conditioning options include hydrogen and helium plasma [0098]. In light of Tjandra, it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply plasma-activated radical-enriched gas to the gold contacting metallizations of elements in the method of Uner in order to remove oxides and form passivating layer so as to prepare the metallizations surfaces for the subsequent bonding of elements. 
Concerning repeating steps, examiner notes this is merely repeating the process with subsequent elements/substrates to build desired stack/assembly for a particular product. Uner discloses bonding multiple substrates to build stack/assembly (fig. 10, 15; col. 12, lines 36-50). Repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31 [92 USPQ2d 1849] (Fed. Cir. 2009) (finding 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). Hence, repeating steps for bonding additional elements/substrates would be obvious as it is considered within ordinary skills of artisan. In any event, disclosure of Chen is cited below regarding bonding additional elements/substrates.
Chen (drawn to wafer-level bonding/stacking) teaches thermo-compression bonding and performing N2 plasma treatment to clean and activate the metal surfaces and then bonding the wafers through Au metal pads (contacting metallizations), wherein multiple elements/wafers are stacked & bonded by iterating the steps (fig. 7, pg. 482-483, Table 1). Chen teaches such stacked bonding to achieve 3D integration, which is recognized as the next generation semiconductor technology with the advantages of small form factor, high-performance, low power consumption and high density integration (pg. 481- Introduction). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to repeat steps to bond additional elements or substrates in the method of Uner in order to obtain desired microelectronic assembly/device having the advantages of small form factor, high-performance, low power consumption and high density integration (Chen).
With respect to material of contacting metallizations being made of gold, Uner discloses that the surfaces involved in bonding operation can be made of any metallic surface such as copper, gold, aluminum, nickel, tin/lead/silver or combinations of metals (col. 6, lines 31-40). In any event, Kobrinsky (also directed to compression bonding for microelectronic elements- abstract) teaches two elements/substrates 100-101 having respective contact metallizations which are compression bonded together (figs. 2, 5-8), wherein the contact metallizations are made of conductive material favored for bonding interface characteristics and preventing oxidation, such as copper, gold and silver (col. 6, lines 56-60; claim 20). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to select any of copper, gold or silver as contact metallizations in the method of Uner since such metals are favored for bonding interface characteristics and prevent against oxidation. 
Hence, the combination of Uner, Tjandra, Chen, and Kobrinsky as a whole discloses plasma treating gold contacting metallizations on microelectronic elements, bonding them together by compressing and repeating steps to bond an additional element in order to form a desired microelectronic assembly/device.
Regarding claim 231, rejection of claim 230 above is incorporated herein. Uner discloses several types elements/substrates can be bonded to prepare a microelectronic or semiconductor product, such as BGA package (col. 14, lines 20-45) and this encompasses an element 140 or 154 having only one side of contacting metallizations as well as element having contacting metallizations (corresponding to 148) both on a first a side and on a second side (fig. 15). Chen discloses a plurality of elements having contacting metallizations both on a first side and also on a second side (fig. 7- 2nd and 3rd wafer elements) and one-sided element having contacting metallizations on only one side (fig. 7- 1st or 4th  wafer element), utilized for producing functional devices such as CMOS sensor, 3D FPGA, processor/memory stack (pg. 484). Thus, artisan of ordinary skill would appreciate that contacting metallizations can be provided on one side or both sides of the element/substrate depending on desired bonding points for the assembly/package. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to join additional element(s) having contacting metallizations on one side or both sides in order to produce desired assembly such as BGA package, sensor or 3D stack.
As to claim 234, there is only a finite number of predictable options for performing reducing and passivating steps for the purpose of cleaning & preparing said contact metallizations: 1) performing reducing steps in a reduction-only atmosphere 2) perform passivating steps in a passivation-only atmosphere or 3) perform both reduction and passivation simultaneously. In any scenario, the objective is to remove oxides and prevent re-oxidation of the contact metallizations. The claim would have been obvious in the method of Uner because a person of ordinary skill has good reason (protecting against oxidation) to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales).
As to claims 235-237 and 243-245, Uner discloses bonding array of metallic solder bumps/pads/pillars of various components 26, 28, 30 on an IC (figs. 1-3; col. 10, lines 45-67; col. 14, lines 25-56). Examiner takes official notice with respect to limitations that the contacting metallizations are any of bumps/pads/pillars since such shapes are conventional in the art. Providing any of bumps, pads, or pillars as contacts in the method of Uner would have been obvious to one of ordinary skill in the art.
As to claim 242, Uner discloses several types elements/substrates can be bonded to prepare a microelectronic or semiconductor product, such as BGA package (col. 14, lines 20-45) and this encompasses an element 140 or 154 having only one side of contacting metallizations as well as element having contacting metallizations (corresponding to 148) both on a first a side and on a second side (fig. 15). Chen discloses a plurality of elements having contacting metallizations both on a first side and also on a second side (fig. 7- 2nd and 3rd wafer elements) and one-sided element having contacting metallizations on only one side (fig. 7- 1st or 4th  wafer element), utilized for producing functional devices such as CMOS sensor, 3D FPGA, processor/memory stack (pg. 484). Thus, artisan of ordinary skill would appreciate that contacting metallizations can be provided on one side or both sides of the element/substrate depending on desired bonding points for the assembly/package. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to join additional element(s) having contacting metallizations on one side or both sides in order to produce desired assembly such as BGA package, sensor or 3D stack.
As to claims 246-247, Uner discloses compressing the metallizations, but is silent as to extent of the compression being no more than 30% of initial heights of the contacting metallizations. However, Kobrinsky discloses optimizing and controlling diffusional creep at contact interfaces during compression bonding of contacts on microelectronic elements (abstract). Kobrinsky teaches that the contact/protrusion height variance is adjusted to encourage diffusional creep and sufficient diffusivity of contacts (col. 4, lines 20-55; col. 6, lines 50-60; col. 7, lines 2-25) and the extent of the compression is no more than 30% of initial heights of the contacting metallizations as shown by figs. 2, 5-7. In light of teachings of Kobrinsky, artisan of ordinary skill would also appreciate that contact height is a variable that is controlled to optimize sufficient diffusivity between contacts while avoiding excess deformations or damage to the contacts during compression bonding. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to control compression of contacting metallizations under 30% of initial heights in the method of Uner in order to optimize sufficient diffusivity between contacts while avoiding excess deformations or damage to the contacts during compression bonding. Examiner also notes that present claim recites only upper maximum limit (i.e. no more than 30% or 40%) and does not have any lower limit. In other words, any low amount of compression height (even 5% or less) meets the claims.
As to claim 248, Uner discloses heating said substrates during bonding the assembly (col. 9, lines 22-25). Moreover, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide heat during compression bonding as it would accelerate the bonding between contacting metallizations, as compared to just compressing by pressure without heat. Such technique is known to those skilled in the art.
Claims 232-233 and 238-241 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uner in view of Tjandra, Chen and Kobrinsky as applied to claim 1 above, and further in view of Tong et al. (US 2007/0232023, “Tong”).
As to claims 232-233, Uner is silent as to performing the compressing step at a temperature below 150 °C. However, Chen teaches that when plasma treatment is used to clean and activate the metal surfaces before bonding, the bonding temperature can be effectively dropped to 150 °C or lower (paragraph bridging pg. 483-484) - this meets the claimed range. Similarly, Tong discloses a method for bonding microelectronic elements (abstract; ¶ 3), comprising flowing plasma-activated radical-enriched gas flow (¶ 74, 80) at substantially atmospheric pressure and at room temperature to contacting metallizations (metallic pads 12, 15- figs. 1-2); and compressing said contacting metallizations together, without any conductive liquid phase material, to thereby bond two elements (¶ 0049). It is Tong’s objective to provide a low or room temperature bonding method by which metallic bonding of layers of any metal between wafers or die of semiconductor circuits can be formed (¶ 0015-0016, 0049) - this low or room temperature meets claimed temperature range below 150 °C. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to perform the compressing step at temperature of below 150 °C or room temperature in Uner since such technique is known in the art (Chen, Tong) and would avoid the need for expensive heating equipment, thereby reducing costs. 
As to claims 238-241, Uner is silent as to gold contacting metallizations being formed by sputtering, evaporation or plating. However, such deposition techniques are conventionally known in the art. Tong teaches that contact metal pads can be formed by processes such as sputtering, evaporation, chemical vapor deposition and other techniques known to those skilled in the art. Deposition techniques of electroplating and electroless plating are also within common knowledge of one skilled in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the contacting metallizations in Uner by any of sputtering, evaporation, electroplating or electroless plating since these deposition techniques are conventional in the semiconductor art. 
Claims 238-241 are additionally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uner in view of Tjandra, Chen and Kobrinsky as applied to claim 1 above, and further in view of D’Asaro et al. (US 5918794, “D’Asaro”).
As to claims 238-241, Uner is silent as to gold contact metallizations being formed by sputtering, evaporation or plating. However, such deposition techniques are conventionally known in the art. D’Asaro (also directed to bonding microelectronic elements such as chips- Background) teaches that contact pad structures 26/40 are deposited by known techniques such as evaporation, sputtering or electroplating in a manner well-known in the art (figs. 2-3; col. 4, lines 53-59). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the contacting metallizations in Uner by any of sputtering, evaporation, electroplating or electroless plating since these deposition techniques are conventional and well-known in the semiconductor art (D’Asaro). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 230-231, 235-237 and 242-248 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 218-221 and 223-229 of co-pending Application No. 17/085,820 in view of Uner (US 6551860).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 218-221 of application no. 17/085,820 teaches each and every feature of instant claim with the exception of contacting metallization being made of gold (the contacting metallizations are made of copper in claims of 17/085,820). However, these materials are common knowledge in the art. Uner discloses that the metallic contact surfaces can be made of any suitable metals such as copper, gold, aluminum, nickel, tin, tin/lead/silver, other metals and combinations thereof etc. (col. 6, lines 31-37). Therefore, instant claims 230-231 are rendered obvious by co-pending claim 218-221 of application no. 17/085,820 & disclosure of Uner since gold is known to be one of the conventional metals for forming contacting metallizations on elements (substrates). With respect to dependent claims 235-237 and 242-248, examiner notes that claims 223-229 of co-pending application 17/085,820 discloses corresponding limitations taken with known gold contacting metallization from Uner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. Applicant is reminded of candor duty to disclose all information material to patentability. See MPEP 2001 and CFR 1.56. A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent, renders all the claims thereof unpatentable or invalid. See Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (1972).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735